internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-119768-98 date date in re legend decedent trust daughter individual corporation x y z this is in response to your letter of date and prior correspondence in which you requested rulings concerning the generation-skipping_transfer gst tax consequences of a division of a_trust decedent executed her will in and amended it in and article fifth of the will provides that if daughter survives decedent the residue of decedent’s estate is to be paid to trust article fifth further provides that during daughter’s lifetime the trustees shall pay and or accumulate the net_income received by the trust in each year to or for the benefit of daughter her descendants and daughter’s spouse upon daughter’s death the trustee is to pay the principal of the trust as daughter shall appoint by exercise of a non-general power_of_appointment if daughter fails to validly appoint the principal the trustee shall hold the principal for the benefit of daughter’s children grandchildren of decedent daughter and individual were the initial trustees of trust paragraph c of article thirteenth authorizes the executors at any time before the transfer of property to any trust created under the will to divide the property into as many equal or unequal shares or trusts as they in their discretion determine and to allocate decedent’s gst_exemption to each such separate share so that the inclusion_ratio under sec_2642 of the internal_revenue_code of each trust is either zero or one each separate trust shall be treated as a separate trust for all purposes with all of the same terms as those that would have applied in the absence of the division except for the purposes of computing the commissions of trustees paragraph d of article thirteenth states as follows discretionary distributions of income or principal i authorize and request my executors and or trustees in their discretion to take the following principles into account when exercising any discretion to pay or apply income or principal of any trust to or for the benefit of any beneficiary who is a permissible recipient of income and or principal of more than one trust under any one or more of this will and or any other instrument or instruments collectively ‘such trusts’ a any payment or application to or for the use or benefit of a non-skip_person as defined in sec_2613 of the code should be made out of such trusts sequentially to the exhaustion of each such trust respectively in descending order of the inclusion ratios as defined in sec_2642 of the code of such trusts b any payment or application to or for the use or benefit of a skip_person as defined in sec_2613 of the code should be made out of such trusts sequentially to the exhaustion of each such trust respectively in ascending order of the inclusion ratios of such trusts provided however that if the exclusion contained in sec_2611 of the code relating to educational or medical_expenses is applicable such payment or application should be made as provided in paragraph a of this subsection applied as if such beneficiary were a non- skip_person decedent died on date and was survived by daughter the value of decedent’s taxable_estate was x and the residue of the estate that passed to the trust totaled y daughter and another individual were appointed the trustees of trust the executor timely filed decedent’s federal estate_tax_return form_706 on the decedent’s form_706 the executor of decedent’s estate indicated that trust was to be divided into two trusts decedent’s testamentary exempt trust and decedent’s testamentary non-exempt trust on schedule r of the form_706 the executor allocated decedent’s dollar_figure gst_exemption under sec_2631 to the decedent’s testamentary exempt trust the trustees however failed to divide the trust into two trusts on date the trustees made five equal distributions of z to daughter’s two children and three grandchildren all skip-persons subsequently the individual who was the co-trustee with daughter resigned and corporation was appointed the successor co-trustee corporation determined that the trust was never severed into two separate trusts as indicated on the decedent’s federal estate_tax_return on date the trust was severed into the decedent’s testamentary exempt trust and decedent’s testamentary non-exempt trust the trusts were funded in a manner such that the date distributions were treated as having been made from the decedent’s testamentary exempt trust trustees have requested the following rulings the funding of the two separate trusts on date was consistent with the division of the trust under the terms of the governing instrument and sec_26_2654-1 decedent’s testamentary exempt trust has an inclusion_ratio of zero under sec_2642 and decedent’s testamentary non-exempt trust has an inclusion_ratio of one under sec_2642 law and analysis sec_2642 provides that except as otherwise provided in sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer shall be the excess if any of over-- a the applicable_fraction determined for the trust from which the transfer is made or b in the case of a direct_skip the applicable_fraction determined for the skip sec_2642 provides that for the purposes of sec_2642 the applicable_fraction is a fraction-- a the numerator of which is the amount of gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in the skip and b the denominator of which is-- i the value of the property transferred to the trust or involved in the direct_skip reduced by ii the sum of-- i any federal estate or state death_tax actually recovered from the trust attributable to the property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2654 provides that substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts sec_26_2654-1 of the generation-skipping_transfer_tax regulations provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of each of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either-- the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual sec_26_2654-1 provides that if the governing instrument of a_trust or local law authorizes the severance of the trust a severance pursuant to that authorization is treated as meeting the requirements of sec_26_2654-1 if the executor indicates on the federal estate_tax_return that separate trusts will be created or funded and clearly sets forth the manner in which the trust is to be severed and the separate trusts funded in this case the trust instrument authorized the trustees to divide the trust into a_trust with a zero inclusion_ratio and a_trust with an inclusion_ratio of one the executor timely filed decedent’s federal estate_tax_return form_706 on schedule r of the return the executor indicated that the trust was to be divided into two trusts decedent’s testamentary exempt trust and decedent’s testamentary non-exempt trust in addition the executor also allocated the decedent’s dollar_figure gst_exemption under sec_2631 to the decedent’s testamentary exempt trust on date after corporation was appointed co-trustee trust was severed into two trusts the two trusts were funded in a manner such that the date distributions were treated as having been made from the decedent’s testamentary exempt trust in view of the terms of paragraph d of article thirteenth of trust the funding of the trusts in this manner was consistent with the terms of the trust therefore based on the facts submitted and the representations made we conclude as follows the funding of the two separate trusts on date was consistent with the division of the trust under the terms of the governing instrument and sec_26_2654-1 decedent’s testamentary exempt trust has an inclusion_ratio of zero under sec_2642 and decedent’s testamentary non-exempt trust has an inclusion_ratio of one under sec_2642 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
